Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellaire (DE102009005234B4 attached NPL, English Machine translation).

Regarding claim 1, Bellaire discloses a method for fixing members (paragraph 0001), in which a plurality of members (fig.2: (1-3)) are overlapped and fixed, the method comprising: 
a step of preparing a first member including a first fixation portion (see fig.2 below), 
a second member including a second fixation portion (fig.2: (3)) smaller than the first fixation portion, and 
a third member including a third fixation (see fig.2 below) portion larger than the second fixation portion; 
a step of placing the first fixation portion, the second fixation portion, and the third fixation portion in an overlapped manner (see fig.2 below) between a die (fig.4: (5)) and a punch (fig.4: (4)) disposed in an opposed manner; and 
a step of moving the die and the punch relatively close to each other (figs.3-4) and pressing the first fixation portion and the third fixation portion forming an extruded portion and forming a recess-projection (fig.4: see the middle recess of the element (5)) fitting structure in a thickness direction (fig.1)) of the plurality of members, so that the second fixing portion (fig.2: (3)) is sandwiched and fixed by the first fixing portion and the third fixing portion (see fig.2 below) (paragraph 0017 and 0020).  .  

    PNG
    media_image1.png
    445
    588
    media_image1.png
    Greyscale











Regarding claim 2, Bellaire discloses wherein the first fixation portion (fig.3: (2)) and the third fixation portion (fig.3: (1)) are each a flat plate-shaped region, and the second (fig.3: (3)) fixation portion is a linear region.  

Regarding claim 3, Bellaire discloses wherein the third fixation portion protrudes (see fig.2 above) toward the surface opposite to the surface sandwiching the second fixing portion (fig.3: (3)) along a shape of the second fixation portion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bellaire (DE102009005234B4 attached NPL, English Machine translation).


Regarding claim 4, Bellaire discloses comprising: 
-a step of layering the first fixation portion (fig.3: (2)), the second fixation portion (fig.3: (3)), and the third fixation portion (fig.3: (1)) in this order on the die (fig.3: (5)) including a sheltering portion (fig.3: see the middle recess of the element (5)) recessed along the shape of the second fixation (figs.2: (3)) portion into contact with the third fixation portion and pressing the third fixation portion (see fig.2 above); and 
a step of bringing the punch including a projected portion (fig.3: see the middle projected portion of the element (4)) that protrudes toward the die.

Bellaire does not disclose the die including a projected portion that protrudes toward the punch; and 
the punch including a sheltering portion recessed along the shape of the second fixation portion into contact with the third fixation portion and pressing the third fixation portion;
However, having the die including a projected portion that protrudes toward the punch; and the punch including a sheltering portion recessed along the shape of the second fixation portion into contact with the third fixation portion and pressing the third fixation portion; or
the die including a sheltering portion recessed along the shape of the second fixation portion into contact with the third fixation portion and pressing the third fixation portion; and the punch including a projected portion that protrudes toward the die; is consider a design choice depending on the design of the press machine that use to process the parts and both of the configuration are functionally the same; and there is no an expected result to have the die including a projected portion that protrudes toward the punch; and the punch including a sheltering portion recessed along the shape of the second fixation portion into contact with the third fixation portion and pressing the third fixation portion in view of the prior art of Bellaire;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the die and punch of Bellaire to be the die including a projected portion that protrudes toward the punch; and the punch including a sheltering portion recessed along the shape of the second fixation portion into contact with the third fixation portion and pressing the third fixation portion, since it has held that Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device in order to connect a part to a fastening element in such a way that a secure and tight connection is produce (Bellaire: paragraph 0007). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eckold (US4658502A).
Eckold disclose a punch having a sheltering portion (fig.9).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725